Citation Nr: 9904732	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 22, 1992, for 
assignment of a 100 percent evaluation for service-connected 
generalized anxiety reaction with major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran appealed that decision to the BVA for review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he should be entitled 
to an effective date prior to July 22, 1992 for assignment of 
a 100 percent evaluation for service-connected generalized 
anxiety reaction with major depression.  In fact, he 
maintains that the effective date should be back to April 
1982.  Further, he maintains that the RO should have applied 
the provisions of 38 C.F.R. § 3.102, regarding reasonable 
doubt.  Therefore, a favorable determination is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that there is no legal basis for 
an effective date prior to July 22, 1992, for assignment of a 
100 percent evaluation for service-connected generalized 
anxiety reaction with major depression.





FINDINGS OF FACT

1.  In an April 1989 BVA decision, the veteran's claim for an 
evaluation in excess of 10 percent for a generalized anxiety 
disorder, was denied.

2.  On July 22, 1992, the RO received the veteran's claim for 
an increased rating for generalized anxiety disorder.

3.  In an April 1995 rating decision, the RO increased the 
disability rating for the veteran's generalized anxiety 
disorder to 50 percent, effective from July 22, 1992.

4.  In a March 1996 rating decision, the RO increased the 
disability rating for the veteran's generalized anxiety 
disorder to 100 percent disabling from July 22, 1992; the 
disorder was recharacterized as generalized anxiety reaction 
with major depression.  


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
July 22, 1992, for a 100 percent evaluation for service-
connected generalized anxiety reaction with major depression, 
have not been met.  38 U.S.C.A. §§ 5107, 5110; (West 1991); 
38 C.F.R. §§ 3.102, 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this case was certified to 
the BVA for disposition in May 1998.  Shortly thereafter, in 
June 1998, the veteran submitted to the BVA a motion to 
advance his case on the Board's docket, which was denied in 
June 1998.  Additionally, in July 1998, the veteran submitted 
statements to the BVA along, with attached copies of prior 
BVA decisions regarding the disability rating for his anxiety 
disability.  Those statements were not considered by the RO.  
However, the Board has carefully reviewed those statements, 
and finds that they are essentially duplicative of the 
veteran's contentions that are already set forth in other 
statements of record, which were considered by the RO.  
Therefore, the Board need not refer this matter back to the 
RO for consideration of those statements, pursuant to 
38 C.F.R. § 20.1304(c), and the Board will proceed with this 
appeal.  

A brief review of the history of this claim is as follows.  
In October 1975, the RO received the veteran's original claim 
for service connection for a psychiatric disorder.  In a June 
1976 rating decision, the veteran was granted service 
connection for anxiety reaction, evaluated at 10 percent from 
August 1975.  Subsequently, in an April 1979 rating decision, 
the RO reduced the rating for the veteran's service-connected 
anxiety reaction to noncompensable, effective from July 1979.  
Later, in a January 1984 BVA decision, the veteran was 
granted a 10 percent evaluation for an anxiety reaction.  The 
10 percent evaluation was confirmed by an April 1989 BVA 
decision.  That decision, like all BVA decisions, is a final 
decision.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).

On July 22, 1992, the RO received the veteran's claim for an 
increased evaluation for his service-connected generalized 
anxiety reaction with major depression.  In an April 1995 
rating decision, the RO increased the disability rating to 50 
percent, effective from July 22, 1992, the date of receipt of 
the claim for increase.  Further, in a March 1996 rating 
decision, the RO increased the disability rating to 100 
percent, also effective from July 22, 1992.  The veteran 
disagreed with that effective date, and initiated this 
appeal.  As set forth in his substantive appeal, received in 
January 1997, he contends that the effective date for the 100 
percent evaluation should be in April 1982.  Additionally, he 
maintains that the RO should have applied the provisions of 
38 C.F.R. § 3.102, regarding reasonable doubt.  For the 
reasons and bases set forth below, the Board finds that there 
is no legal basis for assigning an effective date prior to 
July 22, 1992, for assignment of a 100 percent evaluation for 
generalized anxiety reaction with major depression, and the 
appeal is denied.  

According to the law, the effective date of an award based on 
a claim for increase in compensation shall be the later of 
the date of receipt of the claim, or the date entitlement 
arose.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) (1998).  Additionally, an increase in 
disability compensation shall be effective the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 
38 C.F.R. § 3.400(o)(2). 

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Furthermore, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a); see 38 C.F.R. § 3.155(c).  Once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed, receipt of VA medical 
records or private medical records may be accepted as an 
informal claim under limited circumstances.  38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  38 C.F.R. § 3.157(b)(1).

Initially, the Board points out that as the April 1989 BVA 
decision, which denied the veteran's claim for an evaluation 
in excess of 10 percent for his service-connected psychiatric 
disability, is a final decision, see 38 U.S.C.A. § 7104(a), 
there is no basis to assign an effective date for an award of 
a 100 percent evaluation for that disorder prior to the date 
of that BVA decision.  Furthermore, following the April 1989 
BVA decision, and prior to receipt of the veteran's claim for 
increase on July 22, 1992, the Board finds no other evidence 
of record that could be construed as a claim for increase.  
In that regard, the Board notes that there were no statements 
submitted by the veteran during that time period, which could 
be construed as a claim for increase.  See 38 C.F.R. 
§§ 3.1(p); 3.155.  Additionally, there were no medical 
records received between April 1989 and July 22, 1992, such 
that an informal claim could be construed under 38 C.F.R. 
§ 3.157.  Nor are there any other medical records in the 
veteran's claims file that reflect treatment for a 
psychiatric disability during the year prior to July 1992.  
Consequently, the Board finds that the July 22, 1992 claim 
for increase is the proper "claim" for purposes of 
determining the proper effective date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).

As referenced earlier, the Board notes that the effective 
date may be one year prior to the date of the reopened claim 
if it is factually ascertainable that an increase in 
disability occurred during that time.  See 38 U.S.C.A. 
§ 5110(a)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (if there is a factually 
ascertainable increase within the year prior to receipt of a 
claim for increase, the effective date for increase may be 
the date that the increase occurred; otherwise, the effective 
date is the date of receipt of the claim).  In other words, 
in the present case, the effective date for the increased 
rating could be July 22, 1991, the date one year prior to the 
July 22, 1992 reopening of the claim, if there is evidence 
that an increase in disability occurred during that one year 
period.  In the present case, as noted above, there is no 
medical evidence of record reflecting treatment during the 
year prior to July 1992, that reflects an increase in 
disability during that time period, so as to warrant an 
earlier effective date under  38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(2). 

The Board acknowledges the veteran's contentions that he 
should be entitled to an effective date back to April 1982.  
However, the Board reiterates that as the April 1989 final 
BVA decision determined that a 10 percent evaluation for a 
generalized anxiety disorder was appropriate, there is simply 
no legal basis for assignment of a 100 percent evaluation 
prior to the date of that BVA decision, absent a finding of 
clear and unmistakable error, which has not been raised in 
the present case.  Further, the Board acknowledges the 
veteran's contentions that the RO should have considered the 
provisions set forth in 38 C.F.R. § 3.102, regarding 
reasonable doubt.  Nevertheless, the Board notes that as 
explained above, the law is clear regarding effective dates, 
and the Board is bound by the laws enacted by Congress.  See 
38 U.S.C.A. § 7104(c).  As such, there is simply no basis to 
assign an earlier effective date in this case, and the 
doctrine of reasonable doubt is not applicable.

In conclusion, for the foregoing reasons, the Board finds no 
basis to assign an effective date prior to July 22, 1992, for 
assignment of a 100 percent evaluation for service-connected 
generalized anxiety reaction with major depression, and the 
appeal is denied.  38 U.S.C.A. §§ 5107(b); 5110(a); 38 C.F.R. 
§§ 3.157, 3.400(o).  


ORDER

Assignment of an effective date prior to July 22, 1992, for a 
100 percent evaluation for generalized anxiety reaction with 
major depression, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


